PER CURIAM.
This personal injury case was tried to a jury in the District Court solely on the question of damages, liability having been admitted. The jury awarded plaintiff, Jack Brannan, $39,368.71 and his *575wife, Ann Brannan, $4000.00. Judgment was entered on these verdicts and the defendant has appealed.
Appellant urges that because of a number of allegedly prejudicial occurrences at the trial, to several of which no exception was taken, and because the verdict, viewed in the light of all of the evidence, was rather large, it was reversible error for the District Court to deny a new trial. On the entire record we are satified that the denial of a new trial was a permissible exercise of judgment and discretion on the part of the trial court.
The judgment will be affirmed.